Citation Nr: 0002950	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased (compensable) evaluation for a 
scar on the left knee

Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound of the right ring finger.  

Entitlement to an increased evaluation for hammertoes of the 
left foot, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's spouse and daughter


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from June 1943 to October 
1945.  His decorations include the Combat Infantryman Badge 
and the Purple Heart Medal.  

By rating action dated in July 1992 the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, among 
other things, held that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for residuals of frozen feet and confirmed and 
continued noncompensable evaluations for a scar on the left 
knee, left fifth hammertoe and residuals of a gunshot wound 
of the right ring finger.  The veteran appealed from those 
decisions.  In April 1994, the veteran, his spouse and his 
daughter testified at a hearing at the regional office.  In 
September 1994, the regional office hearing officer held that 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for residuals of 
frozen feet.  However, service connection for that condition 
remained denied.  The denials of the increased ratings were 
confirmed and continued.  

The case was initially before the Board of Veterans' Appeals 
(Board) in December 1997, when it was remanded for further 
action.  The Board noted that the statement of the case that 
was sent to the veteran in December 1993 included the issues 
of whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for 
psychiatric disability and duodenal ulcer.  However, in 
October 1996, the veteran withdrew his claim for service 
connection for a duodenal ulcer.  In a June 1997 rating 
action, the regional office granted service connection for 
post-traumatic stress disorder and rated the condition 
50 percent disabling.  Thus, those issues were no longer in 
an appellate status.  The Board further noted that the 
statement of the case also included the issue of entitlement 
to a compensable rating for multiple service-connected 
disabilities under 38 C.F.R. § 3.324 but noted that, in view 
of the compensable evaluation assigned for the veteran's 
service-connected psychiatric condition, that issue had 
become moot.  

In a March 1999 rating action, the regional office granted 
service connection for residuals of frozen feet, evaluated as 
10 percent disabling from September 1993 and 30 percent 
disabling from January 1998.  Thus, the question of service 
connection for residuals of frozen feet is no longer in 
appellate status.  The regional office further granted 
service connection for peripheral neuropathy of the right 
foot and shin and peripheral neuropathy of the left foot and 
shin, each rated 20 percent disabling.  The noncompensable 
evaluations for the scar of the left knee and gunshot wound 
residuals of the right ring finger were confirmed and 
continued.  Action with regard to the claim for an increased 
rating for the left fifth hammertoe was deferred.  

In a September 1999 rating action, the regional office 
assigned separate 30 percent evaluations for residuals of a 
frozen right foot and residuals of a frozen left foot.  The 
noncompensable evaluations for the scar on the left knee and 
residuals of the gunshot wound of the right ring finger were 
confirmed and continued.  The grant of service connection for 
the left fifth hammertoe was expanded to include hammertoes 
of all toes of the left foot and rated 10 percent disabling, 
effective from January 10, 1992, the date of receipt of the 
claim for an increased rating.  Service connection was also 
established for hammertoes of the right foot, and a separate 
10 percent evaluation was assigned for that condition, 
effective from January 10, 1992.  The combined rating for the 
service-connected disabilities was increased to 90 percent.  
A total rating based on individual unemployability due to 
service-connected disabilities was also granted.  It was 
further found that the veteran was entitled to special 
monthly compensation from July to September 1996.  The case 
is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran has a scar near the left knee with some 
tissue loss.  There is slight limitation of motion of the 
knee.  

3.  The veteran has painful motion of the toes of the left 
foot with flexion deformities of the toes.  There are 
surgical scars on the toes that are well healed.  

4.  The veteran has a small scar on his right ring finger 
with osteophytic spurring involving the joints of the finger 
with some limitation of motion of the finger.  


CONCLUSION OF LAW

Evaluations in excess of zero percent, 10 percent and zero 
percent, respectively, for the scar of the veteran's left 
knee, hammertoes of the left foot, and residuals of the 
gunshot wound of the right ring finger are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5282, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  



Background

The veteran's service medical records reflect that, in 
December 1944, he sustained an accidental laceration of his 
left knee with an ax while digging a foxhole.  He was also 
treated during service because of swelling, redness and 
soreness of the fifth toe of the left foot.  

When the veteran was examined by VA in May 1947, there were 
well-healed and nonsymptomatic scars over both knees.  There 
was also a hammertoe of the left fifth digit.  

By rating action dated in July 1947, service connection was 
established for a scar of the left knee and a hammertoe of 
the fifth digit of the left foot, each rated noncompensably 
disabling.  In an April 1948 rating action, service 
connection was granted for a gunshot wound scar of the right 
ring finger.  

In January 1992, the veteran submitted a claim for an 
increased rating for his service-connected disabilities.  

The veteran was afforded a VA examination in April 1992.  
Examination of the right ring finger showed a scar that 
overlaid the proximal phalanx and the proximal 
interphalangeal joint.  It was slightly thickened and well 
healed.  The veteran made a good fist.  He complained that 
the joint would catch somewhat on occasion.  There was slight 
enlargement of the proximal interphalangeal joint.  

On examination of the left knee, there was a 2-inch scar 
located almost in the mid-anterior region just above the 
patella.  There was no limitation of motion.  The knee flexed 
from 0 to 145 degrees.  The examiner could not elicit any 
crepitus.  The knee was stable.  The left thigh measured 1 
inch less than the right thigh.  The veteran had hammertoe 
deformities of the 2nd, 3rd, 4th and 5th toes of both feet.  
Diagnoses were made of residuals of laceration of the left 
knee, hammertoe deformities of both feet, and scar from a 
gunshot wound of the right ring finger.  

The veteran was again examined by VA in February 1997.  He 
stated that he still had some discomfort in the left knee 
area and left foot.  It was indicated that he had also 
sustained a grazing bullet wound of the right fourth finger.  
He stated that the joint was enlarged.  

On examination, there was a 11/2 -inch scar that was slightly 
depressed on the anterior aspect of the left knee just above 
the patella.  It was well healed.  There was no tissue loss 
or atrophy noted.  The calf and thigh measurements were about 
the same, bilaterally.  The knee flexed from 0 degrees to 130 
degrees without crepitus.  There was a hammertoe deformity of 
all of the toes of the left foot with the exception of the 
great toe.  The examiner stated that he could not see any 
scar from the bullet wound on the right fourth finger.  
However, the proximal interphalangeal joint was enlarged.  
The veteran made a poor fist with the right hand and brought 
the fingers only to within 1 inch of the palm.  The diagnoses 
were residuals of laceration of the left knee, hammertoe 
deformity of the toes of the left foot, and residuals of a 
bullet wound to the right hand.  

When the veteran was examined by VA in February 1998, it was 
indicated that his feet and legs were extremely swollen.  It 
was stated that he had had a marked hammertoe deformity 
involving all the toes of both feet and had had surgical 
procedures performed for the hammertoes.  The veteran 
reported a second injury related to service where he 
accidentally struck his left distal thigh just above the knee 
with the blade of an ax while cutting wood for a foxhole.  He 
noted some weakness of the knee at times.  It was further 
indicated that the veteran had a gunshot wound to the radial 
aspect of the right ring finger at the level of the proximal 
interphalangeal joint.  He stated that that was a superficial 
wound but that he did have some swelling of the joint at 
times.  He stated that that was not a major problem for him.  

On physical examination, the veteran had multiple scars 
related to hammertoe surgery involving all toes of both feet.  
There was also a mild hallux valgus deformity.  There was 
minimal evidence of erythema, warmth and tenderness involving 
the first metatarsophalangeal joint.  

On examination of the left knee, the veteran had a 5-
centimeter scar just proximal to the patella over the distal 
anterior portion of the thigh.  He had some obvious tissue 
loss beneath the scar.  There was no evidence of associated 
weakness of the quadriceps muscles, and there was full 
extension of the left knee with flexion to 122 degrees.  
There was no evidence of ligamentous laxity, tenderness or 
crepitation with motion.  There was no warmth, erythema or 
effusion involving the left knee.  

The veteran had a small, irregular scar measuring about 1 
centimeter in length over the radial aspect of the right ring 
finger at the level of the proximal interphalangeal joint.  
He had some obvious osteophytic spurring involving the joints 
on the right with no evidence of joint effusion.  The 
proximal interphalangeal joint showed full extension.  He was 
able to flex the joint to 92 degrees.  Examination of the 
distal interphalangeal joint was abnormal with a flexion 
contracture at 15 degrees and limited flexion to 25 degrees.  

The diagnoses were bilateral hammertoe deformities with 
surgical correction involving all 10 toes, mild hallux valgus 
deformity involving the right great toe, and ankylosis of the 
interphalangeal joint of the right great toe.  

The veteran was afforded a VA neurological examination in 
February 1998.  The examiner commented that he did not 
observe any neurological deficits regarding the veteran's 
left knee and right ring finger.  

The veteran was again examined by VA in June 1999.  He 
complained of persistent, progressive increase in pain in 
both feet and worsening of the hammertoes, bilaterally.  He 
reported diminished toe ranges of motion.  He stated that he 
had surgery on both feet but that his feet continued to have 
increasing amounts of pain.  He reported stiffness and 
intermittent swelling of the toes but no heat or redness.  

On physical examination, there was objective evidence of 
painful motion when manipulating any of the toes, 
bilaterally.  There was no edema.  The skin was in good 
condition without significant hyperpigmentation or 
hypopigmentation.  There were surgical scars on the toes that 
were all well healed without contracture, depression or 
fixation.  There was weakness of the toes.  The veteran was 
unable to curl the toes or extend the toes in a normal 
fashion.  His gait was markedly antalgic, and he used a cane.  
There were no abnormal calluses or break down.  There was a 
hallux valgus of the first toes.  There were also flexion 
deformities of the toes.  An impression was made of bilateral 
hammertoes with history of cold injury and with persistent 
pain and limitation as described.  The examiner expressed an 
opinion that the bilateral hammertoes were due to the 
veteran's frostbite/cold injury.  

Analysis

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  38 C.F.R. Part 4, Code 5257.  

Limitation of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  38 C.F.R. Part 4, 
Code 5260.  

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  38 C.F.R. Part 4, 
Code 5261.  

Hammering of single toes warrants a noncompensable 
evaluation.  A 10 percent evaluation requires hammering of 
all toes of one foot, without claw foot.  38 C.F.R. Part 4, 
Code 5282.  

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. Part 4, 
Code 7803.  

A 10 percent evaluation is warranted for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. Part 4, Code 7804.  

Scars may be evaluated on the basis of any related limitation 
of function of the body part which they affect.  38 C.F.R. 
Part 4, Code 7805.  

Favorable or unfavorable ankylosis of the ring finger of 
either hand warrants a noncompensable evaluation.  38 C.F.R. 
Part 4, Code 5227.  

In this case, the record reflects that the scar near the 
veteran's left knee is well healed, although there is some 
underlying tissue loss.  The VA examinations have not 
disclosed any pain involving the scar.  There is also no 
significant functional impairment as a result of the left 
knee scar.  Thus, entitlement to a compensable evaluation 
under the rating schedule provisions pertaining to scars 
(Codes 7803, 7804, 7805) would not be in order.  The 
veteran's left knee was stable, and a compensable evaluation 
under Diagnostic Code  5257 would not be warranted.  Although 
there was slight limitation of flexion of the knee, the 
restriction was not to such an extent as to warrant 
entitlement to a compensable evaluation under Diagnostic 
Code 5260.  Accordingly, under the circumstances, the Board 
is unable to conclude that a compensable evaluation is 
warranted for the scar involving the veteran's left knee.  

With regard to the hammertoes of the veteran's left foot, the 
record reflects that the veteran has had surgical procedures 
involving the toes of the foot.  He still complains of pain 
involving the feet, however, and the VA examinations have 
disclosed painful motion when manipulating any of the toes.  
There are also flexion deformities of the toes.  However, 
there is no edema, and the surgical scars are well healed.  
The veteran is in receipt of a 10 percent evaluation for the 
hammertoes of the left foot, which is the maximum provided 
under Diagnostic Code 5282 for hammering of all toes of one 
foot.  Thus, entitlement to an increased evaluation for the 
hammertoes of the veteran's left foot would not be in order.  

The scar on the veteran's right ring finger has been 
described as small and well healed, although slightly 
thickened.  There was some osteophytic spurring; however, 
there was no evidence of joint effusion.  There was a flexion 
contracture of 15 degrees of the distal interphalangeal 
joint, and flexion was limited to 25 degrees.  However, under 
Diagnostic Code  5227, a zero percent evaluation is provided 
for ankylosis of a ring finger.  Accordingly, it follows that 
entitlement to a compensable evaluation for the gunshot wound 
scar of the veteran's right ring finger would not be 
warranted under any of the applicable diagnostic codes.  

The Board has carefully reviewed the entire record in this 
case, including the testimony by the veteran, his spouse and 
his daughter at the hearings on appeal; however, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An increased (compensable) evaluation for a scar on the left 
knee is denied.  

An increased (compensable) evaluation for residuals of a 
gunshot wound of the right ring finger is denied.  

An increased evaluation for hammertoes of the left foot, 
currently rated 10 percent disabling, is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

